[Cite as State v. Rowley, 2022-Ohio-997.]

.
                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            CLINTON COUNTY




    STATE OF OHIO,                                :

        Appellant,                                :      CASE NO. CA2021-08-027

                                                  :            OPINION
      - vs -                                                    3/28/2022
                                                  :

    RONALD LEE ROWLEY,                            :

        Appellee.                                 :




       CRIMINAL APPEAL FROM CLINTON COUNTY COURT OF COMMON PLEAS
                           Case No. CRI20-500-139


Andrew T. McCoy, Clinton County Prosecuting Attorney, and Melvin Planas, Assistant
Prosecuting Attorney, for appellant.

Amanda Waechter, Assistant Public Defender, for appellee.



         PIPER, P.J.

         {¶ 1} Appellant, the state of Ohio, appeals a decision of the Clinton County Court

of Common Pleas granting the motion to suppress of appellee, Ronald Rowley.

         {¶ 2} On November 19, 2020, Sergeant Brian Noah and Officer Kristen Jeffers were

dispatched to 126 South Broadway to investigate a report of domestic violence involving a

man and a woman. The location is a two-story building that contains two apartments on

the second floor separated by a short landing.
                                                                   Clinton CA2021-08-027

      {¶ 3} When the officers arrived, they entered a narrow corridor and climbed the

stairs. When they reached the landing, the officers observed a large hole in the dry wall

roughly the size of a human torso. The officers also observed that Rowley's door was

severely damaged. According to Sergeant Noah, the door was so damaged that it could

not be latched or fully closed and therefore sat slightly ajar. The officers knocked on the

door several times. Rowley came to the door but did not open it wider. He instead applied

pressure to the door to close it as much as possible. Sergeant Noah testified that he then

placed his hand on the door and applied sufficient pressure on the door to keep it from

closing further to communicate with Rowley.

      {¶ 4} Sergeant Noah identified himself as a police officer and stated the reason for

his presence. Rowley told Sergeant Noah to "hold on" and claimed to be getting dressed;

however, Sergeant Noah stated that Rowley was clearly not getting dressed because there

was no other movement behind the door. At some point, Rowley released pressure on the

door and the door slightly opened more. Sergeant Noah then observed fresh blood droplets

on the floor. Sergeant Noah testified that Rowley had a bloody nose and had blood on his

face. He then noticed that the apartment was "disheveled" with strewn furniture and

overturned plants. After observing this situation, Sergeant Noah entered the apartment to

locate the female involved in the disturbance and to determine her status. Before locating

the female, however, Sergeant Noah observed items in plain view that were indicative of

drug use, i.e., pills, torn baggies, and hypodermic syringes. The officers then located the

female but determined that she did not appear to have any significant injuries.

      {¶ 5} Rowley was placed under arrest and a search incident to arrest revealed that

he was in possession of additional narcotics and approximately $500 in cash. Rowley was

then removed from the premises and taken to jail. Sergeant Noah contacted his chief and

applied for a search warrant for the apartment. In an affidavit in support of the search

                                           -2-
                                                                      Clinton CA2021-08-027

warrant, Officer Jeffers stated that Sergeant Noah "pushed the door open." The search

warrant was approved, and a subsequent inventory was filed indicating the discovery of

more drugs, cash, and drug paraphernalia.

       {¶ 6} On February 10, 2021, Rowley was indicted for aggravated trafficking in

drugs, aggravated possession of drugs, and possession of drug instruments. Rowley pled

not guilty and later filed a motion to suppress alleging that the officers had engaged in an

unconstitutional search and seizure. Claiming the initial entry was unlawful, Rowley argued

that all evidence should be suppressed, including the evidence obtained following the

issuance of the search warrant. The trial court held hearings on the motion to suppress on

May 17, 2021, and July 26, 2021.

       {¶ 7} During the hearings, Sergeant Noah was questioned specifically about Officer

Jeffers' affidavit in support of a search warrant. Sergeant Noah denied pushing the door

open and explained that Rowley himself either opened the door, or the damaged door

released on its own when Rowley ceased applying pressure to it. When the door opened,

Sergeant Noah testified that he observed blood on the floor, blood on Rowley, and a chaotic

scene that necessitated his entry into Rowley's apartment to search for a victim and

determine that individual's condition. Despite the testimony, in its post-hearing brief, the

state agreed that Sergeant Noah "pushed the door open."

       {¶ 8} On August 2, 2021, the trial court initially denied Rowley's motion to suppress

finding that Rowley had not established standing to raise a Fourth Amendment challenge.

The next day Rowley filed a motion requesting the trial court reconsider its ruling on the

motion to suppress. The trial court conducted a hearing on the motion to reconsider where

the state stipulated that Rowley was the tenant. On August 11, 2021, the trial court granted

the motion to reconsider after finding that the entry into Rowley's apartment was not justified

by exigent circumstances. The state appeals the decision of the trial court, raising one

                                             -3-
                                                                      Clinton CA2021-08-027

assignment of error:

       {¶ 9} THE TRIAL COURT ERRED BY NOT FINDING THAT EXIGENT

CIRCUMSTANCES EXISTED TO JUSTIFY A LEGAL WARRANTLESS ENTRY INTO THE

DEFENDANT'S APARTMENT.

       {¶ 10} The state argues that the trial court erred in granting the motion to suppress.

In so doing, the state maintains that the entry into Rowley's apartment was justified based

on exigent circumstances.

                                    Standard of Review

       {¶ 11} Appellate review of a ruling on a motion to suppress presents a mixed

question of law and fact. State v. Shaibi, 12th Dist. Warren No. CA2020-07-038, 2021-

Ohio-1352, ¶ 24. The trial court, as the trier of fact, is in the best position to weigh the

evidence to resolve factual questions and evaluate witness credibility.             State v.

Brandenburg, 12th Dist. Clermont No. CA2020-09-055, 2021-Ohio-2875, ¶ 12. Therefore,

when reviewing the denial of a motion to suppress, a reviewing court is bound to accept the

trial court's findings of fact if they are supported by competent, credible evidence. State v.

Fletcher, 12th Dist. Brown No. CA2016-08-016, 2017-Ohio-1006, ¶ 30. "An appellate court,

however, independently reviews the trial court's legal conclusions based on those facts and

determines, without deference to the trial court's decision, whether as a matter of law, the

facts satisfy the appropriate legal standard." Brandenburg at ¶ 12.

               Fourth Amendment and Exigent Circumstances Doctrine

       {¶ 12} The Fourth Amendment to the United States Constitution guarantees an

individual's right to be free from unreasonable searches and seizures. State v. Pettiford,

12th Dist. Fayette No. CA2017-05-010, 2018-Ohio-1015, ¶ 10. A warrantless search is per

se unreasonable unless it falls within a recognized exception to the warrant requirement.

State v. Thomas, 10th Dist. Franklin No. 14AP-185, 2015-Ohio-1778, ¶ 13.

                                            -4-
                                                                      Clinton CA2021-08-027

       {¶ 13} An exception to the warrant requirement is when officers encounter exigent

circumstances. State v. Wilson, 12th Dist. Clinton No. CA2006-03-008, 2007-Ohio-353, ¶

20. "The Fourth Amendment does not bar police officers from making warrantless entries

into a home when the officers reasonably believe a person within the home is in immediate

need of aid or there is a need to protect or preserve life or to avoid serious injury." Id. at ¶

21.

       {¶ 14} "The exigent circumstances doctrine requires probable cause plus exigent

circumstances to effectuate a warrantless entry of [a] home." Fletcher, 2017-Ohio-1006 at

¶ 34; Wilson at ¶ 23. Probable cause is not black and white, rather it is a practical, non-

technical concept that turns on the assessment of probabilities in particular factual

circumstances. State v. Perez, 124 Ohio St.3d 122, 2009-Ohio-6179, ¶ 73. In determining

whether probable cause exists, a court must consider the "totality of the circumstances."

State v. Norman, 12th Dist. Warren No. CA2014-02-033, 2014-Ohio-5084, ¶ 48. Probable

cause is viewed with an objective standard. Fletcher at ¶ 34.

       {¶ 15} A warrantless entry must be strictly circumscribed by the exigencies which

justify its initiation as well as the reasonableness of the belief that it was necessary to

investigate an emergency to protect life or prevent serious injury. State v. Applegate, 68

Ohio St.3d 348, 349-350 (1994); State v. Dunn, 131 Ohio St.3d 325, 2012-Ohio-1008, ¶ 21-

22 (acknowledging exceptions to the Fourth Amendment in order to render aid).                In

evaluating the circumstances, we are reminded:

              "[t]he business of policemen and firemen is to act, not to
              speculate or meditate on whether the report is correct. People
              could well die in emergencies if police tried to act with the calm
              deliberation of the judicial process."

Id., quoting Wayne v. United States, 318 F.2d 205, 212 (D.C. Cir. 1963).

                                         Trial Court


                                             -5-
                                                                       Clinton CA2021-08-027

        {¶ 16} The trial court granted Rowley's motion to suppress after concluding that there

were no exigent circumstances to permit entry into the apartment. The trial court agreed

that this case did involve an investigation concerning a crime of violence, but determined

that there were no other facts to justify the intrusion. Rather than focusing on the factors

present the trial court instead focused on additional factors that were not present at the

time:

              This case does involve an investigation for a crime of violence
              as an exigent circumstance but nothing else. Defendant
              acknowledged the presence of Sgt Noah at the door and
              responded he was getting dressed. There is no indication
              defendant was armed. There is nothing suggesting defendant
              was the suspect in the alleged domestic violence incident
              presented. There is nothing suggesting defendant was planning
              to exit the apartment. There is nothing explaining why the officer
              did not just wait for the defendant to get dressed prior to his
              unilateral decision to enter the apartment.

The trial court did not factor into its analysis the serious nature of the call the officers were

dispatched upon, the torso-sized hole in the drywall outside Rowley's apartment, the nature

and extent of damage to the door, or Rowley's misleading representations that he was

getting dressed.    These facts corroborate the emergency nature of the call to which

Sergeant Noah and Officer Jeffers were dispatched. Additionally, when Rowley released

his pressure in attempting to hold the broken door closed, Sergeant Noah observed blood

droplets and glimpsed the apartment's significantly disrupted interior.

                                            Appeal

        {¶ 17} On appeal, the state argues that it sufficiently proved there were exigent

circumstances to justify a warrantless entry into Rowley's apartment citing a comparable

incident in which officers were permitted to enter a residence where there was a reasonable

belief that it was necessary to investigate an emergency threatening life or serious injury.

State v. Applegate, 68 Ohio St.3d 348 (1994). In that case, the supreme court upheld a


                                              -6-
                                                                   Clinton CA2021-08-027

warrantless entry into a residence by police officers who, while responding to a report of

domestic violence, heard sounds coming from inside a residence indicative of violence. Id.

at 349-350.

      {¶ 18} Rowley attempts to distinguish his case from Applegate in which there the

officers heard sounds indicative of violence; sounds not present in the instant matter.

However, equally significant were Sergeant Noah's observations also indicative of violence.

The duty to protect persons and preserve the peace is not just a moral obligation but one

grounded in the law. See R.C. 109.71(A)(1). Also relevant, Chief Justice Warren Burger

has noted "'[t]he policeman on the beat, or in the patrol car, makes more decisions and

exercises broader discretion affecting the daily lives of people, every day and to a greater

extent, in many respects, than a judge will ordinarily exercise in a week.'" Dunn, 2012-

Ohio-1008 at ¶ 25, quoting Dimino, Police Paternalism: Community Caretaking, Assistance

Searches, and Fourth Amendment Reasonableness, 66 Wash. & Lee L.Rev. 1485, 1527

(2009).

                                       Conclusion

      {¶ 19} Following review, we agree with the state that exigent circumstances were

present in the case herein. As noted, the officers were responding to an active emergency

call of domestic violence. When they arrived, they observed conditions consistent with a

physical altercation. There was a large torso-sized hole in the hallway along with obvious

damage to Rowley's door which essentially rendered the door non-functional. When the

officers knocked on the door and announced their presence, they were met with resistance

as Rowley attempted to close his broken door as much as possible. Sergeant Noah testified

that when the door opened, he observed fresh blood droplets on the floor and noticed the

apartment was in significant disarray with overturned furniture and plants. As stated by

Sergeant Noah,

                                           -7-
                                                                     Clinton CA2021-08-027

             [SERGEANT NOAH]: * * * [T]he door came open. I can't say
             positively that he completely pulled it open. I'm assuming that
             he did. But at that point, directly in front of me, I could see the
             blood on the floor that was directly in front of the door. I could
             see the blood droplets on the door or the floor. He had the blood
             on his face. The apartment was in disarray. That plant right
             there was directly across from the door. It was overturned.

             THE COURT: Okay. You could see that from the landing?

             [SERGEANT NOAH]: Yes, sir.

             THE COURT: Before you entered?

             [SERGEANT NOAH]: Yes, sir.

             THE COURT: And you saw some other hole outside - -

             [SERGEANT NOAH]: Yes, sir.

             THE COURT: - - from the landing before you entered?

             [SERGEANT NOAH]: Yes, sir.

Based on these circumstances, Sergeant Noah entered the apartment to make sure that

the alleged victim was present and to determine her condition. However, before locating

her, Sergeant Noah observed pills, torn baggies consistent with drug use, as well as a

hypodermic syringe.

      {¶ 20} Based upon these facts, we conclude that the officers' warrantless entry was

not only permissible, it was necessary. The officers had probable cause to believe that

domestic violence recently occurred before they entered the apartment to investigate if

anyone needed medical assistance. Accordingly, we find exigent circumstances justified

the warrantless entry into Rowley's apartment. The state's sole assignment of error is

sustained.

      {¶ 21} Judgment reversed and remanded.


      S. POWELL and M. POWELL, JJ., concur.


                                            -8-